Citation Nr: 1817867	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14- 16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for degenerative joint disease of the lumbosacral spine, rated as 10 percent disabling prior to January 7, 2016.

2.  Entitlement to an increased disability evaluation for degenerative joint disease of the lumbosacral spine, rated as 20 percent disabling since January 7, 2016.

3.  Entitlement to an increased disability evaluation for right medial epicondylitis, rated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for left medial epicondylitis, rated as 10 percent disabling.

5.  Entitlement to an increased disability evaluation for right knee strain, currently rated as 10 percent disabling.

6.  Entitlement to an increased disability evaluation for right ankle sprain, rated as 10 percent disabling prior to January 7, 2016.

7.  Entitlement to an increased disability evaluation for right ankle sprain, rated as 20 percent disabling since January 7, 2016.

8.  Entitlement to an increased disability evaluation for left ankle sprain, currently rated as 20 percent disabling.

9.  Entitlement to an increased disability evaluation for radiculopathy of the right lower extremity, initially rated as 10 percent disabling.

10.  Entitlement to an increased disability evaluation for radiculopathy of the left lower extremity, initially rated as 10 percent disabling.

11.  Entitlement to an increased disability evaluation for residuals of a fracture of the right ring finger, currently rated as noncompensable.

12.  Entitlement to an increased disability evaluation for hypertension, rated as 10 percent disabling prior to January 7, 2016.

13.  Entitlement to an increased disability evaluation for hypertension, rated as 20 percent disabling since January 7, 2016.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).

15.  Entitlement to an effective date earlier than July 24, 2013, for the grant of entitlement to service connection for radiculopathy of the right lower extremity.

16.  Entitlement to an effective date earlier than June 14, 2017, for the grant of entitlement to service connection for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to August 1974 and from October 1975 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, as well as June 2015, March 2016, May 2017, and November 2017 rating decisions of the VA RO in Oakland, California.  The RO in Oakland, California has jurisdiction over the appeal.

The Veteran's claims for increased disability ratings for the lumbosacral spine, right and left elbows, right and left ankles, right knee, right ring finger, and hypertension were previously before the Board in November 2015, wherein the Veteran's claims were remanded for additional development and due process considerations.  A supplemental statement of the case on these issues was most recently issued in March 2016.  The case was returned to the Board for appellate consideration.  

The issues of entitlement to increased disability ratings for degenerative joint disease of the lumbosacral spine, an increased disability rating for radiculopathy of the right lower extremity, an increased disability rating for radiculopathy of the left lower extremity, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On September 24, 2009, the RO received a claim from the Veteran for an increased disability rating for his service-connected degenerative joint disease of the lumbosacral spine.  At the time of the September 2009 claim, there were no prior claims for service connection of radiculopathy of the right or left lower extremities.

2.   Hypertension requires continuous medication for control and has a history of diastolic pressure that is predominantly 120 or more.

3.  Right elbow medial epicondylitis is productive of pain on motion, without limitation of motion.

4.  Left elbow medial epicondylitis is productive of pain on motion, without limitation of motion.

5.  Right knee strain is manifested by painful and limited motion; remaining functional flexion was better than 45 degrees and extension was full.

6.  Right ankle strain is productive of marked limitation of motion of the ankle, without ankylosis.

7.  Left ankle strain is productive of marked limitation of motion of the ankle, without ankylosis.

8.  Residuals of a fracture of the right ring finger is productive of limitation of motion without ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 24, 2009 for the grant of entitlement to service connection for radiculopathy of the right lower extremity have been met.  38 U.S.C. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.400 (2017).

2.  The criteria for an effective date of September 24, 2009 for the grant of entitlement to service connection for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.400 (2017).

3.  The criteria for a 40 percent, but no higher, disability evaluation for hypertension have been met.  38 U.S.C. § 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7001 (2017).

4.  The criteria for a disability rating in excess of 10 percent for right elbow medial epicondylitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024 (2017).

5.  The criteria for a disability rating in excess of 10 percent for left elbow medial epicondylitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024 (2017).

6.  The criteria for a disability rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2017).

7.  The criteria for a 20 percent disability evaluation, but no higher, for right ankle strain for the period prior to January 7, 2016, have been met.  38 U.S.C. § 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5010-5271 (2017).

8.  The criteria for a rating in excess of 20 percent for right ankle strain, for the entire appeal period, have not been met. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 (2017).

9.  The criteria for a rating in excess of 20 percent for left ankle strain have not been met. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5271 (2017).

10.   The criteria for a compensable rating for residuals of a fracture of the right ring finger have not been met.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for earlier effective dates and increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to his claims for increased disability ratings.  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file. The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  The Board notes that the most recent examinations complied with the factors outlined in 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016), to the extent feasible.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation or the date entitlement arose if the claim is received within one year from the date of separation; otherwise, date of receipt of claim or date entitlement arose whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  

The law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 5110(b)(2).  Where compensation or pension is increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C. § 5110(g). 

The Court has held that 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, supra. 

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2017).   The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case. Id. at 57,686.

The Court has made it clear that the date of the filing of a claim is controlling in determinations as to effective dates.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  

The Veteran argues that he is entitled to an earlier effective date for the award of service connection for right lower extremity radiculopathy and left lower extremity radiculopathy.  

The record shows that, on September 24, 2009, the Veteran filed a claim of entitlement to an increased disability rating for his service-connected degenerative joint disease of the lumbosacral spine; the Veteran did not file a claim for service connection of radiculopathy of either lower extremity at that time.  In August 2010, the Veteran was afforded a VA examination in connection with his claim for an increased disability rating for his degenerative joint disease of the lumbosacral; spine; at that time, the Veteran reported experiencing radiation of lumbar spine pain into his legs, leg paresthesias, and numbness of the legs.  

Here, the Veteran's informal claim for an increase was received on September 24, 2009.  There is simply no indication of the Veteran's intent to file a claim for increase of his service-connected degenerative joint disease of the lumbosacral spine prior to September 2009, nor does the Veteran assert that he filed a claim for increase prior to September 2009.  

In this case, as previously discussed, no informal or formal claim was received by the RO prior to September 24, 2009, and no intent to apply for benefits related to his service-connected degenerative joint disease of the lumbosacral spine was evidenced prior to that date.  As noted, the Veteran does not assert that he submitted a formal or informal claim prior to that date.  To this point, the Board reiterates that a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2017).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The Board acknowledges that, under 38 C.F.R. § 3.157(b)(1) (2015), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, the treatment records prior to the September 2009 informal claim for an increased disability evaluation cannot be considered an informal claim for an increased rating. Thus, the Board finds that the date the Veteran's claim for compensation for radiculopathy of the right and left lower extremities is September 24, 2009. Now, the question is when it was factually ascertainable that an increase in disability occurred.

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date will be the date of receipt of claim.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(o)(2).  In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires: (1) a determination of the date of the receipt of the claim and (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The Board again acknowledges that the Veteran's August 2010 VA examination report showed complaints of pain radiating into his legs, as well as paresthesias and numbness of the lower extremities, as discusses above.  As such, the medical evidence of record shows that the Veteran experienced an increase in his symptoms due to his degenerative joint disease of the lumbosacral spine prior to July 24, 2013 (for the right lower extremity) and June 14, 2017 (for the left lower extremity).  The Board points out that the Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Specifically, Note 1 provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Therefore, the Board finds that the record reflects that the Veteran manifested neurologic symptomatology of his service-connected degenerative joint disease of the lumbosacral spine, warranting a separate evaluation for his radiculopathy of the right and left lower extremities within one year of his claim for an increase for his service-connected degenerative joint disease of the lumbosacral spine in September 2009.  Nonetheless, the evidence of record does not provide an exact date where it is factually ascertainable as to when his radiculopathy symptoms first manifested.  

To this point, the Board notes that, under Harper, an increased in symptomatology more than one year prior to the date of claim requires an effective date no earlier than the date of claim.  The Veteran did not indicate that symptoms had worsened to the point that he experienced radiculopathy of the right and left lower extremities prior to the date of the claim for an increase until he appeared for the August 2010 VA examination.  Nevertheless, as the exact date of increase cannot be determined, the Board will afford the Veteran the benefit of the doubt and will presume an increase in the severity of the Veteran's symptomatology due to degenerative joint disease of the lumbosacral spine such that separate evaluations were warranted for radiculopathy of the right and left lower extremities occurred within one year of the date of claim.  As such, an effective date of September 24, 2009, the date of receipt of his claim for an increase of the Veteran's service-connected degenerative joint disease of the lumbosacral spine with radiculopathy, is the proper effective date for the grant of entitlement to service connection for radiculopathy of the right and left lower extremities.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Further, to the extent that the Veteran is asserting a freestanding claim for an earlier effective date was submitted prior to the September 24, 2009 date being assigned in this decision, there can be no such valid claim because such a claim vitiates the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Under such circumstances, the Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation. 

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and uniform evaluations are warranted for the rating period on appeal.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board observes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."   See  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Right and Left Medial Epicondylitis

The Veteran is currently afforded a 10 percent disability rating per elbow for right and left medial epicondylitis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024. See 38 C.F.R. § 4.20.

In this case, documents of record establish that the Veteran is right handed; the Veteran reported that his dominant hand is his right hand at the January 2016 VA examination.  See 38 C.F.R. § 4.69 (2017).

Diagnostic Code 5024 (tenosynovitis) states that this disability is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.

Under Diagnostic Code 5003, a 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, it is not for application here, as the Veteran did not report any incapacitating exacerbations regarding any of the aforementioned joints at his January 2016 or January 2017 VA examinations.

The appropriate diagnostic codes for evaluating limitation of motion of the elbow joint are Diagnostic Codes 5206 and 5207, applicable to limitation of flexion and extension of the elbow, respectively.  Under Diagnostic Code 5206, a 10 percent rating is warranted for either the major or minor elbow where there is forearm limitation of flexion to 100 degrees.  Under Diagnostic Code 5207, a 10 percent rating is warranted for either the major or minor elbow where there is forearm limitation of extension to either 45 or 60 degrees.  For a higher, 20 percent disability evaluation, there must be limitation of forearm flexion to 90 degrees (Diagnostic Code 5206), or limitation of forearm extension to 75 degrees (Diagnostic Code 5207).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206-5207.

The Board finds that the Veteran's disability picture more nearly approximates the criteria for the current, 10 percent disability ratings, per elbow, for right and left medical epicondylitis of elbows.  According to the August 2010 VA examination report, the Veteran had range of motion to 112 degrees flexion on the right and 122 degrees on the left; he had extension to -11 degrees on the right and -10 degrees on the left.  At the January 2016 VA examination, he had range of motion to 125 degrees flexion on the right and 134 degrees flexion on the left; extension was to 14 degrees on the right and 3 degrees on the left.  At the most recent January 2017 VA examination, he had range of motion to at least 135 degrees flexion bilaterally, and extension to 20 degrees on the right and 15 degrees on the left.  Although the Veteran had pain on motion, the fact that he had pain does not warrant a higher evaluation unless that pain actually limits motion or functional use.  Here, the lay and medical evidence establishes that he retained full functional motion of the right and left elbows.  

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a rating in excess of 10 percent per elbow.

Right Knee Strain

The Veteran's right knee strain was initially rated as 10 percent disabling pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the September 2010 rating decision, the Veteran's right knee strain was rated as 10 percent disabling pursuant to Diagnostic Code 5260.  See 38 C.F.R. § 4.20.  

The Board observes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."   See  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Board is amending the Diagnostic Code assigned for his right knee strain to reflect that the Veteran has been shown to have pain on motion without compensable limitation of motion.  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011). The Board finds that the more appropriate code for rating the Veteran's right knee strain is 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, as the assigned 10 percent is based on painful motion per section 4.59.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003. Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations with regard to his right knee.

The appropriate diagnostic codes for the knee joint are Diagnostic Codes 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under Diagnostic Code 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under Diagnostic Code 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).


In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  As shown at August 2010, January 2016, and January 2017 VA examinations, the Veteran does not experience instability of the right knee.  As such, a separate evaluation for instability pursuant to Diagnostic Code 5257 is not warranted in the present case.

The Board finds that the weight of the evidence demonstrates that the symptoms of the Veteran's service-connected right knee strain most closely approximate the criteria for the currently assigned 10 percent disability rating for the entire rating period on appeal.  With regard to limitation of motion, the Veteran has not demonstrated that his right knee has compensable limitation of flexion or extension. The Board observes that the Veteran, at his VA examinations, had flexion to 90 degrees in August 2010, 97 degrees in January 2016 with limitation to 60 degrees upon repetition, and normal range of motion (to 140 degrees) in January 2017. With regard to extension, he had extension to 0 degrees at all his examinations. A 20 percent rating would require flexion of 45 degrees and extension of 15 degrees. In the absence of this level of limited motion, a higher rating based on limitation of motion is not warranted. 

Further, there is no evidence of a meniscal condition, ankylosis, recurrent effusion, or locking. Thus, a higher rating based on Diagnostic Codes 5256, 5258, and 5259 are not warranted. 

Finally, with regard to functional loss, the Veteran's current evaluation contemplates pathology productive of painful motion.  The evaluation is consistent with the functional equivalent of limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260) or extension to 15 degrees (Diagnostic Code 5261).  The Board accepts the lay evidence that the Veteran experiences pain.  Similarly, the Board accepts the evidence that he has limitation of flexion impacted by pain.  However, such evidence does not establish that flexion is functionally limited to less than 45 degrees.  Rather, the Veteran retains functional flexion to better than 45 degrees. He has reported flare-ups, mostly in the winter months, lasting 3 days during which he may have to use crutches due to the pain; however, this limitation due to pain is contemplated in the current evaluation that recognizes his painful motion. Although the Veteran has painful flare-ups, such pain did not functionally limit flexion to less than 45 degrees or functionally limit extension. There is no indication that he has additional functional impairment, above and beyond the 10 percent level for right knee strain, which would support a higher rating.  In this regard, the Board acknowledges that the VA examination reports reflect complaints of pain and weakness, as well as effusion and crepitus; however, there was no objective evidence of deformity or reduced muscle strength.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Here, neither the medical nor lay evidence suggests that his limitation of motion approximated 30 degrees of flexion for the right knee.  As a result, the 10 percent rating for right knee strain, adequately compensates him for the extent of his pain during the applicable rating period.

Right and Left Ankle Sprain

The Veteran's right ankle sprain is rated as 20 percent disabling prior to January 7, 2016 and 10 percent disabling.  The Veteran's left ankle sprain is rated as 20 percent disabling. 

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  The words moderate and marked are not defined in the regulations.  Normal range of motion for the ankles is zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II. The 20 percent rating provided in Diagnostic Code 5271 is the highest rating available for limitation of motion for ankle disabilities. In order to get a higher rating, there must be ankylosis of the ankle.  See 38 C.F.R. § 4.71, Diagnostic Code 5270.

After a review of the lay and medical evidence, the Board finds that the Veteran's right and left ankle sprains are manifested by marked limitation of motion or 20 percent disabling, but no higher, for the entire rating period on appeal.  The current evaluations contemplate painful motion and a marked limitation of motion.  

Significantly, the Veteran's August 2010 VA examination showed that the Veteran had range of motion of the right and left ankles from zero (0) to 40 degrees in plantar flexion, with dorsiflexion to 0 degrees.  At the January 2016 VA examination, he had range of motion to 14 degrees in plantar flexion on the right and 10 degrees on the left; he had dorsiflexion to 9 degrees on the right and 15 degrees on the left.  At both VA examinations, there was no ankylosis, Achilles tendonitis, or unstable ligaments; his right and left ankle sprains were not productive of deformity or swelling of the ankle joints.  

With regard to functional loss, initially, the Board notes that the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  In particular, the January 2016 VA examiner noted that there was additional loss of motion upon repetitive motion, but found that there was no additional weakness, fatigability, incoordination, or lack of endurance. Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 20 percent disability rating, per ankle, for right and left ankle sprains. 

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for the rating period.  The only provision which provides a rating higher than 20 percent is the one governing ankylosis, Diagnostic Code 5270. With regard to the criteria under Diagnostic Code 5270, there is no evidence of ankylosis of the Veteran's right or left ankle.  The above evidence reflects that, at no time during the appeal period, have the Veteran's symptoms more nearly approximated ankylosis of the right ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees, or in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion, or eversion deformity warranting a 30 or 40 percent rating under Diagnostic Code 5270, the only diagnostic code applicable to the ankle with criteria for higher schedular ratings.  

The other diagnostic codes applicable to the ankle, 5272 through 5274, applicable to ankylosis of subastralgar or tarsal joint, malunion of os calcis, and astragalectomy, also provide for maximum 20 percent ratings.  Moreover, the Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise," Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  As such, the Board does not find that the medical evidence supports a higher schedular rating under these provisions.
In sum, a rating greater than 20 percent for the Veteran's left ankle disability is denied, a rating greater than 20 percent for the Veteran's right ankle disability for the period beginning on January 7, 2016, is denied, and a 20 percent rating, but no higher, for the Veteran's right ankle disability for the period prior to January 7, 2016, is granted.

Residuals of a Fracture of the Right Ring Finger

The Veteran's residuals of a fracture of the right ring finger is currently rated as noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5227.  

Under Diagnostic Code 5227, a noncompensable disability evaluation is assigned for favorable or unfavorable ankylosis of the ring or little finger.  In the alternative, the ring finger can be rated for limitation of motion under Diagnostic Code 5230; however, any limitation of motion is rated as noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2017).

The Board observes that the August 2010 and January 2016 VA examinations establish that the Veteran is right-hand dominant.

After a review of the evidence, the Board finds that the Veteran's residuals of a fracture of the right ring finger most closely approximate the criteria for a noncompensable disability evaluation and that an increased, compensable disability evaluation is not warranted.  At the August 2010 VA examination, the Veteran did not have a gap between his thumb pad and the proximal transverse crease of the palm, and flexion was not limited.  At the more recent, January 2016 VA examination, there limitation of motion with a gap of 2 centimeters between the pad of the thumb and fingers, but there was no pain on motion.  Accordingly, the Veteran's symptomatology for the period on appeal most closely approximates the criteria for the currently assigned noncompensable disability evaluation for his residuals of a fracture of the right ring finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230. 

Hypertension

The Veteran's hypertension is rated as 10 percent disabling prior to January 7, 2016 and 20 percent disabling since January 7, 2016 pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  According to Diagnostic Code 7101, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more.  A 40 percent disability evaluation requires diastolic pressure to be predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more.  Id.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that a 40 percent disability evaluation, but no higher, is warranted for the Veteran's hypertension.  The Veteran's hypertension has required medication for control, and the Veteran has diastolic pressure that is 120 or more.  The Board acknowledges that the Veteran's blood pressure at the August 2010 VA examination ranged from 140/100 to 207/120, but points out that at the January 2016 VA examination, his blood pressure was near or in excess of 120.  At that time, his blood pressure was 160/118, 166/120, and 181/109; the average blood pressure reading was 169/115.  However, there are no blood pressure readings demonstrating diastolic pressure that is predominantly 130 or more.   Therefore, the Veteran's symptomatology most closely approximates the criteria for a 40 percent disability evaluation.

In reaching this decision, the Board also considered other applicable Diagnostic Codes for his hypertension.  However, there is no evidence of hypertensive cardiovascular disease; at the August 2010 VA examination, there was no evidence of cardiovascular abnormality.  As such, 38 C.F.R. § 4.104, Diagnostic Code 7007 is not for application here.


ORDER

Entitlement to an effective date of September 24, 2009 for the grant of service connection for radiculopathy of the right lower extremity, is granted, subject to the laws and provisions governing the award of monetary benefits.

Entitlement to an effective date of September 24, 2009 for the grant of service connection for radiculopathy of the left lower extremity, is granted, subject to the laws and provisions governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for right elbow medial epicondylitis is denied. 

Entitlement to a disability rating in excess of 10 percent for left elbow medial epicondylitis is denied.

Entitlement to a disability rating in excess of 10 percent for right knee strain is denied. 

Entitlement to a disability rating in excess of 20 percent for left ankle sprain is denied. 

Entitlement to a 20 percent disability evaluation for right ankle sprain is granted for the rating period prior to January 7, 2016, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 20 percent disability evaluation for right ankle sprain, for the entire appeal period, is denied.

Entitlement to a compensable disability rating for residuals of a fracture of the right ring finger is denied.

Entitlement to a 40 percent disability evaluation for hypertension is granted for the entire rating period on appeal, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran asserts that the symptoms of his service-connected degenerative joint disease of the lumbosacral spine are more severe than presently evaluated.  The Board acknowledges that the Veteran was afforded VA examinations in January 2016 and October 2017, in connection with his claims for increased disability ratings for his service-connected degenerative joint disease of the lumbosacral spine.  Nevertheless, this examination is inadequate.  Despite performing an in-person examination, the VA examiner did not provide sufficient information to evaluate the current severity of the Veteran's service-connected degenerative joint disease of the lumbosacral spine, on appeal.   Therefore, a new VA examination should be scheduled to accurately evaluate the current severity of the Veteran's service-connected degenerative joint disease of the lumbosacral spine.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the January 2016 and October 2017 VA examination report reveals that range of motion testing for the thoracolumbar spine in active and passive motion was not conducted.  Although the October 2017 conducted range of motion testing in weight-bearing, and nonweight-bearing situations, only pain on motion was evaluated; likewise, range of motion upon repetitive use testing was not provided.  In light of Correia, the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the Veteran's thoracolumbar spine, as well as accurately evaluates the current severity of his service-connected degenerative joint disease of the lumbosacral spine, on appeal. As the right and left lower extremity radiculopathy is related to the lumbar spine disability, an evaluation of these conditions should also be made.

The TDIU claim is part and parcel of an increased rating claim being referred to the RO, and vice versa.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Given that an earlier effective date was awarded for the grant of service connection for radiculopathy of the right and left lower extremities, and additional development is required as to the Veteran's claim for an increased disability rating for his service-connected degenerative joint disease of the thoracolumbar spine, the Board finds that a decision on the remaining issue of entitlement to TDIU and entitlement to increased disability ratings for radiculopathy of the right and left lower extremities must be deferred to allow the RO the opportunity to evaluate the Veteran's service-connected radiculopathy of the right and left lower extremities for the entire rating period, as well as adjudicate the claim for an increased disability rating for degenerative joint disease of the lumbosacral spine.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claim on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claim on appeal.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA spine examination to ascertain the current severity and manifestations of the Veteran's service-connected degenerative joint disease of the lumbosacral spine, to include the radiculopathy of the right and left lower extremities.  The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected degenerative joint disease of the lumbosacral spine on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the thoracolumbar spine in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  The VA examiner that provides the Veteran's VA examination should provide an opinion as to the Veteran's ability to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  

4.  After completing all indicated development, the RO should readjudicate the claims for increased disability ratings for the service-connected degenerative joint disease of the lumbosacral spine and radiculopathy of the right and left lower extremities, as well as the claim for TDIU, in light of all the evidence of record.   If any of the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


